t c memo united_states tax_court jennifer lynn fields petitioner v commissioner of internal revenue respondent docket no filed date jennifer lynn fields pro_se william r brown jr for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether amounts are rounded to the nearest dollar petitioner is liable for a additional tax pursuant to sec_72 with respect to an early distribution from a qualified_retirement_plan findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in florida in petitioner was employed by redland christian m associates redland and storybook cottage inc storybook redland and storybook paid petitioner wages of dollar_figure and dollar_figure respectively petitioner also received dollar_figure in unemployment_compensation from the state of florida and dollar_figure in interest_income petitioner had been employed by wal-mart sometime before and had elected to participate in wal-mart’s sec_401 retirement_plan during the course of her employment in petitioner received a dollar_figure distribution from her retirement_plan distribution the distribution represented the full amount of petitioner’s account balance under the plan and liquidated the account unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner requested that all required taxes be withheld from the distribution twenty percent of the distribution or dollar_figure was withheld at the source and petitioner received a net distribution of dollar_figure at the time of the distribution petitioner had not reached the age of the record does not reflect why petitioner chose to withdraw the dollar_figure from her retirement_plan during however petitioner admits that the distribution was not used to pay medical_expenses health insurance premiums or expenses attributable to a disability or to make a first home purchase petitioner prepared her own form_1040 u s individual_income_tax_return for on line wages salaries tips etc of her form_1040 petitioner reported dollar_figure which comprises the wages she received from redland and storybook the interest_income and the distribution from her retirement_plan petitioner did not report any amount on line additional tax on ira’s other qualified_retirement_plans etc petitioner reported total_tax of dollar_figure petitioner claimed a dollar_figure making_work_pay_credit under sec_36a and reported dollar_figure in federal_income_tax withholding on line federal_income_tax withheld from forms w-2 and the dollar_figure of withholding consisted of the amounts withheld by redland storybook and the state of florida as well as the dollar_figure that was withheld from the distribution petitioner claimed a refund of dollar_figure for opinion sec_72 imposes a additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan as defined in sec_4974 the term qualified_retirement_plan includes a sec_401 plan uscinski v commissioner tcmemo_2005_124 slip op pincite see also sec_72 sec_401 k c a distribution is early if it is made before the recipient attains the age of sec_72 however the additional tax does not apply to certain distributions sec_72 excepts a qualified_retirement_plan distribution from the additional tax if the distribution is among other exceptions attributable to the taxpayer’s disability made for the payment of certain medical_expenses or health insurance premiums or used for a first home purchase sec_72 b d f generally the taxpayer has the burden of proving his or her entitlement to any of these exceptions see rule a because petitioner was not years old at any time during the distribution from her retirement_plan is considered an early distribution for purposes of sec_72 moreover petitioner admits that she did not withdraw the dollar_figure from her retirement_plan to pay medical_expenses health insurance premiums or to make a first home purchase petitioner also admits that she was not disabled during the year in issue there is no evidence in the record that petitioner used the dollar_figure for the payment of any other expense that would allow her to avoid the additional tax thus the withdrawal does not fit within any of the statutory exceptions petitioner argues that she should not be required to pay any additional tax because she asked that all taxes be withheld at the time of the distribution despite her good intentions petitioner should have reported a additional tax on the distribution on line of her return petitioner’s failure to do so caused her to improperly claim a dollar_figure refund while we are sympathetic to petitioner’s plight we find that she is liable for the additional tax on the distribution under sec_72 accordingly respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
